EXHIBIT 99.3 INTER-PACIFIC ARTS CORP. TABLE OF CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 2 COMBINED FINANCIAL STATEMENTS: Combined Balance Sheets as of December 31, 2007 and 2006 3 Combined Statements of Operations for the Years Ended December 31, 2007 and 2006 4 Combined Statements of Stockholders’ Equity as of December 31, 2007 and 2006 5 Combined Statements of Cash Flows for the Years Ended December 31, 2007 and 2006 6 Notes to Combined Financial Statements 7 - 13 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders of Inter-Pacific Arts Corp. We have audited the accompanying combined balance sheets of Inter-Pacific Arts Corp. and Affiliateas of December 31, 2007 and 2006, and the related combined statements of operations and other comprehensive income, stockholders' equity, and cash flows for the years ended December 31, 2007 and 2006.These combined financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these combined financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the combined financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall combined financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the combined financial statements referred to above present fairly, in all material respects, the financial position of Inter-Pacific Arts Corp. and Affiliate as of December 31, 2007 and 2006, and the results of their operations and their cash flows for the years ended December 31, 2007 and 2006, in conformity with U.S. generally accepted accounting principles. Goldman Parks Kurland Mohidin LLP Encino, California January 2, 2009 2 INTER-PACIFIC ARTS CORP. AND AFFILIATE COMBINED BALANCE SHEETS December 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of zero in 2007 and 2006 Inventory Prepaid expenses ― Related party receivable Other current assets TOTAL CURRENT ASSETS FIXED ASSETS, net of accumulated depreciation LAND USE RIGHT, net of accumulated amortization TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Common stock, $1.00 par value, 50,000 shares authorized, 50,000 issued and outstanding in 2007 and 2006, respectively Additional paid in capital Accumulated other comprehensive income Retained earnings Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to combined financial statements. 3 INTER-PACIFIC ARTS CORP. AND AFFILIATE COMBINED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME Year Ended December 31, REVENUES $ $ COST OFREVENUES GROSS PROFIT OPERATING EXPENSES Selling, general and administrative expenses Total operating expenses INCOME FROM OPERATIONS OTHER INCOME Interest income Other income Total other income INCOME BEFORE INCOME TAXES Income taxes ― NET INCOME OTHER COMPREHENSIVE INCOME Foreign currency translation income COMPREHENSIVE INCOME $ $ See accompanying notes to combined financial statements. 4 INTER-PACIFIC ARTS CORP. AND AFFILIATE COMBINED STATEMENTS OF STOCKHOLDERS’ EQUITY Common Stock Shares Amount Additional Paid in
